Exhibit 10.1

 

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

MARKWEST ENERGY PARTNERS, L.P.,

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

The Agents and Lenders from Time to Time Parties Thereto,

 

Dated as of June 29, 2012

 

WELLS FARGO SECURITIES, LLC

 and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers

 

 and

 

WELLS FARGO SECURITIES, LLC,

and

RBC CAPITAL MARKETS

 as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called the
“Amendment”) dated as of June 29, 2012 among MARKWEST ENERGY PARTNERS, L.P., a
Delaware limited partnership (“Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, and Issuing Bank, and
the several banks and other financial institutions or entities from time to time
parties to the Existing Credit Agreement defined below (“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders entered into that certain Amended and Restated Credit Agreement dated as
of July 1, 2010, as amended by a First Amendment to Amended and Restated Credit
Agreement dated September 7, 2011 and by a Second Amendment to Amended and
Restated Credit Agreement dated December 29, 2011 (as amended, the “Existing
Credit Agreement”), for the purpose and consideration therein expressed, whereby
Lenders became obligated to make Revolving Loans to Borrower as therein
provided; and

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders desire to amend the Existing Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Paragraph 1.1     Terms Defined in the Existing Credit Agreement.  Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Existing Credit Agreement shall have the same meanings
whenever used in this Amendment.

 

Paragraph 1.2     Other Defined Terms.  Unless the context otherwise requires,
the following terms when used in this Amendment shall have the meanings assigned
to them in this Paragraph 1.2.

 

“Amendment Documents” means this Amendment and all other documents or
instruments delivered in connection herewith.

 

“Credit Agreement” means the Existing Credit Agreement as amended hereby.

 

“Third Amendment Effective Date” means June 29, 2012.

 

ARTICLE II.

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Paragraph 2.1     Cover Page.  The cover page of the Existing Credit Agreement
is amended to delete the figure “$900,000,000” and substitute therefore the
figure “$1,200,000,000”.

 

--------------------------------------------------------------------------------


 

Paragraph 2.2     Additional Defined Terms.  Section 1.01 of the Existing Credit
Agreement is amended to add the following definitions:

 

“Third Amendment means that certain Third Amendment to Amended and Restated
Credit Agreement dated as of June 29, 2012, among the Borrower, the Guarantors,
Wells Fargo Bank, National Association, as Administrative Agent, Issuing Bank
and Swingline Lender and all of the Lenders.”

 

“Third Amendment Effective Date means June 29, 2012.”

 

“Third Amendment Fee Letter means the letter agreement, dated June 12, 2012,
between the Borrower and Wells Fargo Securities, LLC.”

 

Paragraph 2.3     Existing Defined Terms.

 

(a)           The following definitions in Section 1.01 of the Existing Credit
Agreement are hereby amended in their entirety to read as follows:

 

“Agreement means this Agreement, which amends and restates in its entirety the
Original Credit Agreement, as amended by the First Amendment, Second Amendment
and Third Amendment, as this Agreement may be further amended, modified,
supplemented or restated from time to time in accordance with the terms hereof.”

 

“Commitment means, with respect to each Lender, the total aggregate commitment
of such Lender to make Revolving Loans pursuant to Section 2.01 and to acquire
participations in Letters of Credit and Swingline Loans pursuant to Section 2.05
and Section 2.15, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) reduced or increased (with such Lender’s consent)
from time to time (i) pursuant to Section 2.09 and (ii) pursuant to assignments
by or to such Lender pursuant to Section 10.07, (c) reduced or terminated
pursuant to Section 10.15, or (d) terminated pursuant to Section 8.02(a).  The
initial amount of each Lender’s Commitment is set forth on Annex I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Commitments is
$1,200,000,000.”

 

“Loan Documents means this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, each Note, the Collateral Documents, the Issuing Documents,
the Fee Letter, the First Amendment Fee Letter, the Second Amendment Fee Letter,
the Third Amendment Fee Letter, any Loan Modification Agreement, and each and
every other agreement executed in connection with this Agreement; provided,
however, that in no event shall any Lender Hedging Agreement or any agreement in
respect of Banking Services Obligations constitute a Loan Document hereunder.”

 

“Maturity Date means September 7, 2017 or such later date to which the Maturity
Date may be extended pursuant to Section 2.17.”

 

Paragraph 2.4     Commitment Fees and LC Fees.  Section 2.04 of the Existing
Credit Agreement is hereby amended to add a new subsection (h) thereto to read
in its entirety to read as follows:

 

“(h)         The Borrower shall pay to Wells Fargo Securities, LLC for its own
account fees in the amounts and at the times specified in the Third Amendment
Fee

 

2

--------------------------------------------------------------------------------


 

 

Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.”

 

Paragraph 2.5     Commitment Increases.  The figure “$1,150,000,000” in
Section 2.09(a)(viii) of the Existing Credit Agreement is hereby amended to
“$1,450,000,000”.

 

Paragraph 2.6         Amended Annex 1.  Annex 1 “Commitments” to the Existing
Credit Agreement is hereby amended in its entirety by Annex 1  attached to this
Amendment.  Any reference in the Existing Credit Agreement to such Annex shall
be deemed to refer to such Annex as amended by amended Annex 1.

 

Paragraph 2.7         Change of Address.  Schedule 10.02  “Administrative
Agent’s Office, Certain Addresses for Notices” to the Existing Credit Agreement
is hereby amended to change the Administrative Agent’s address for “all other
notices” to the address set forth below:

 

For all other notices:

Wells Fargo Bank, National Association

1000 Louisiana St., 9th Floor

Houston, TX 77002

Attention: Andrew Ostrov

Telephone: (713) 651-8121

Facsimile:  (713) 651-8101

Electronic Mail:  andrew.ostrov@wellsfargo.com

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Paragraph 3.1     Third Amendment Effective Date(a).  This Amendment shall
become effective as of the date first above written when and only when:

 

(a) Administrative Agent shall have received all of the following, at
Administrative Agent’s office, duly executed and delivered and in form,
substance and date reasonably satisfactory to Administrative Agent:

 

(i)            this Amendment, executed by the Borrower, each of the Lenders,
the Administrative Agent, Issuing Bank, and Swingline Lender and the Consent and
Agreement attached to this Amendment executed by the Guarantors;

 

(ii)           from the Borrower and the Guarantors, such certificates of
secretary, assistant secretary, manager, or general partner, as applicable, as
the Administrative Agent may reasonably require, certifying (i) resolutions of
its board of directors, managers or members (or their equivalent) authorizing
the execution and performance of this Amendment which such Person is executing
in connection herewith, (ii) the incumbency and signature of the officer
executing this Amendment, and (iii) there has been no change in such Person’s
Organization Documents from the copies of such Person’s Organization Documents
most recently delivered to the Administrative Agent and Lenders or attaching any
amendments or restatements thereof;

 

(iii)          a certificate from Borrower (i) representing and warranting that,
on and as of the Third Amendment Effective Date, before and after giving effect
to the increase in Commitments

 

3

--------------------------------------------------------------------------------


 

resulting hereunder (A) no Default or Event of Default exists or would exist
prior to and immediately after giving effect to the increase in the Commitments,
(B) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except to the extent
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) on and as of the Third Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) as
of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.06 shall be deemed to refer to
the most recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (C) all financial covenants in Section 7.15
would be satisfied on a pro forma basis as of the most recent testing date and
on the Third Amendment Effective Date after giving effect to actual Credit
Exposure on the Third Amendment Effective Date, if any, (ii) ratifying and
confirming each of the Loan Documents, (iii) agreeing that all Loan Documents
shall apply to the Obligations as they are or may be increased by this Amendment
and (iv) agreeing that its obligations and covenants under each Loan Document
are otherwise unimpaired by this Amendment and shall remain in full force and
effect; and

 

(iv)          an opinion from Hogan Lovells US LLP, counsel to each Loan Party
and the General Partner, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(b)           Borrower shall have paid:

 

(i)            all recording, handling, amendment and other fees required to be
paid to Administrative Agent pursuant to any Loan Documents for which Borrower
has received an invoice at least one (1) Business Day prior to the Third
Amendment Effective Date;

 

(ii)           the arrangement fee to be paid to the Arranger pursuant to the
Third Amendment Fee Letter, which arrangement fee once paid will be fully earned
and nonrefundable;  and

 

(iii)          the upfront fee to be paid to the Administrative Agent pursuant
to the Third Amendment Fee Letter for the account of each Lender, which upfront
fee will be paid to each Lender that sends its signed signature page to this
Amendment to the Administrative Agent’s counsel by noon, New York time on
June 29, 2012, which fee once paid will be fully earned and nonrefundable.

 

(c)           Borrower shall have paid, in connection with such Loan Documents,
all other fees and reimbursements required to be paid to Administrative Agent
pursuant to any Loan Documents for which Borrower has received an invoice at
least one (1) Business Day prior to the Third Amendment Effective Date, or
otherwise due Administrative Agent and including invoiced fees and disbursements
of Administrative Agent’s attorneys.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Paragraph 4.1     Representations and Warranties.  In order to induce each
Lender to enter into this Amendment, Borrower and each Guarantor represent and
warrant to each Lender that:

 

4

--------------------------------------------------------------------------------


 

(a)           The representations and warranties contained in Article V of the
Existing Credit Agreement are true and correct in all material respects (except
to the extent that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) at and as of the time of
the effectiveness hereof, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except to the extent that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) as of such earlier date.

 

(b)           Borrower and Guarantors are duly authorized to execute and deliver
this Amendment and the other Amendment Documents to which they are a party and
Borrower is and will continue to be duly authorized to borrow monies and to
perform its obligations under the Credit Agreement. Borrower and Guarantors have
duly taken all limited partnership, limited liability company or corporate
action, as applicable, necessary to authorize the execution and delivery of this
Amendment and the other Amendment Documents to which they are a party and, in
the case of Borrower, to authorize the performance of the obligations of
Borrower hereunder and thereunder.

 

(c)           When duly executed and delivered, each of this Amendment and the
Credit Agreement will be a legal, valid and binding obligation of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and by equitable principles of general application.

 

(d)           No Default or Event of Default exists or will exist prior to and
immediately after giving effect to this Amendment.

 

ARTICLE V.

 

MISCELLANEOUS

 

Paragraph 5.1     Ratification of Agreements.  The Existing Credit Agreement as
hereby amended is and shall continue to be in full force and effect and is
hereby ratified and confirmed in all respects.  The Loan Documents, as they may
be amended or affected by the various Amendment Documents, are hereby ratified
and confirmed in all respects. Any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Existing Credit Agreement as
hereby amended.  The execution, delivery and effectiveness of this Amendment and
the other Amendment Documents shall not, except as expressly provided herein or
therein, operate as a waiver of any right, power or remedy of Lenders under the
Credit Agreement, the Notes, or any other Loan Document nor constitute a waiver
of any provision of the Credit Agreement, the Notes or any other Loan Document. 
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents, in each
case, as amended by this Amendment.

 

Paragraph 5.2         Survival of Agreements. All representations, warranties,
covenants and agreements of Borrower and the Subsidiary Guarantors herein shall
survive the execution and delivery of this Amendment and the performance hereof,
including without limitation the making or granting of the Loans, and shall
further survive until Payment in Full of the Obligations.

 

Paragraph 5.3     Loan Documents.  This Amendment, and each of the other
Amendment Documents, is a Loan Document, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto and thereto.

 

5

--------------------------------------------------------------------------------


 

Paragraph 5.4     Governing Law.  This Amendment shall be governed by and
construed in accordance the laws of the State of New York and any applicable
laws of the United States of America in all respects, including construction,
validity and performance.

 

Paragraph 5.5     Miscellaneous.     This Amendment is a “Loan Document”
referred to in the Credit Agreement.  The provisions relating to Loan Documents
in Article X of the Credit Agreement are incorporated in this Amendment by
reference.  Unless stated otherwise (a) the singular number includes the plural
and vice versa and words of any gender include each other gender, in each case,
as appropriate,  (b) headings and captions may not be construed in interpreting
provisions and (c) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it nevertheless remain enforceable.

 

Paragraph 5.6     Release.  As additional consideration for the execution,
delivery and performance of this Amendment by the parties hereto and to induce
the Administrative Agent, Issuing Bank, Swingline Lender and the Lenders to
enter into this Amendment, the Borrower warrants and represents to the
Administrative Agent, Issuing Bank, Swingline Lender and the Lenders that to its
knowledge no facts, events, statuses or conditions exist or have existed which,
either now or with the passage of time or giving of notice, or both, constitute
or will constitute a basis for any claim or cause of action against the
Administrative Agent, Issuing Bank, Swingline Lender or any Lender or any
defense to (i) the payment of the Obligations under the Notes and/or the Loan
Documents, or (ii) the performance of any of its obligations with respect to the
Notes and/or the Loan Documents.  In the event any such facts, events, statuses
or conditions exist or have existed, Borrower unconditionally and irrevocably
hereby RELEASES, RELINQUISHES and forever DISCHARGES Administrative
Agent, Issuing Bank, Swingline Lender and the Lenders, as well as their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives, of and from any and all claims, demands, actions
and causes of action of any and every kind or character, past or present, which
Borrower may have against any of them or their predecessors, successors,
assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

 

Paragraph 5.7     Counterparts; Fax.  This Amendment may be separately executed
in counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment and the other Amendment Documents may be validly
executed by facsimile or other electronic transmission. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

6

--------------------------------------------------------------------------------


 

[The remainder of this page has been intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By:  MarkWest Energy GP, L.L.C., its general partner

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Andrew Ostrov

 

 

Name: Andrew Ostrov

 

 

Title:  Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, Issuing Bank and Swingline
Lender

 

 

 

 

 

By:

/s/ Andrew Ostrov

 

 

Name: Andrew Ostrov

 

 

Title:  Director

 

 

 

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

By:

/s/ James S. York

 

 

Name: James S. York

 

 

Title:  Authorized Signatory

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ James Neblett

 

Name: James Neblett

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name: Stephanie Balette

 

Title:   Authorized Officer

 

 

 

MORGAN STANLEY BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name: Michael King

 

Title:   Authorized Signatory

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Justin M. Alexander

 

Name: Justin M. Alexander

 

Title:   Vice President

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Adam H. Fey

 

Name: Adam H. Fey

 

Title:   Director

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael J. Mozer

 

Name: Michael J. Mozer

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Yann Pirio

 

Name: Yann Pirio

 

Title:   Director

 

 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Mary E. Evans and Iria R. Otsa

 

Name: Mary E. Evans and Iria R. Otsa

 

Title:   Associate Directors, Banking Products Services

 

 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Matthew Molero

 

Name: Matthew Molero

 

Title:   Vice President

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ John S. Lesikar

 

Name: John S. Lesikar

 

Title:   Assistant Vice President

 

 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

By:

/s/ Louis P. Laville III

 

Name: Louis P. Laville III

 

Title:   Managing Director

 

 

 

 

 

By:

/s/ Daniel Payer

 

Name: Daniel Payer

 

Title:   Managing Director

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ Shuji Yabe

 

Name: Shuji Yabe

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Shaheen Malik

 

Name: Shaheen Malik

 

Title:   Vice President

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name: Michael Spaight

 

Title:   Associate

 

 

 

GOLDMAN SACHS BANK USA

 

as a Lender

 

 

 

By:

/s/ Mark Walton

 

Name: Mark Walton

 

Title:   Authorized Signatory

 

 

 

CITIBANK, N. A,

 

as a Lender

 

 

 

By:

/s/ Todd Mogil

 

Name: Todd Mogil

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

Third Amendment

 

CONSENT AND AGREEMENT

 

Each of the undersigned (in their individual capacity, each a “Guarantor”), as
of the Third Amendment Effective Date hereby (i) consents to the provisions of
this Amendment and the transactions contemplated herein, (ii) ratifies and
confirms the Amended and Restated Guaranty dated as of July 1, 2010 made by it
for the benefit of Administrative Agent and Lenders executed pursuant to the
Credit Agreement and the other Loan Documents, (iii) agrees that all of its
respective obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iv) agrees that the Amended and Restated
Guaranty and such other Loan Documents shall remain in full force and effect.

 

 

MARKWEST ENERGY FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

MARKWEST ENERGY OPERATING COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

MARKWEST HYDROCARBON, INC.

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY GP, L.L.C.

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

MASON PIPELINE LIMITED LIABILITY COMPANY

 

 

 

By:

MarkWest Hydrocarbon, Inc.,

 

 

its sole Member

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

WEST SHORE PROCESSING COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

MARKWEST MICHIGAN PIPELINE COMPANY, L.L.C.

 

MARKWEST OKLAHOMA GAS COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Manager

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

MARKWEST GAS SERVICES, L.L.C.

 

MARKWEST POWER TEX, L.L.C.

 

MARKWEST PINNACLE, L.L.C.

 

--------------------------------------------------------------------------------


 

 

MARKWEST PNG UTILITY, L.L.C.

 

MARKWEST TEXAS PNG UTILITY, L.L.C.

 

MARKWEST BLACKHAWK, L.L.C.

 

MARKWEST NEW MEXICO, L.L.C.

 

MARKWEST ENERGY EAST TEXAS

 

GAS COMPANY, L.L.C.

 

MARKWEST PIPELINE COMPANY, L.L.C.

 

MARKWEST JAVELINA COMPANY, L.L.C.

 

MARKWEST JAVELINA PIPELINE COMPANY, L.L.C.

 

MARKWEST LIBERTY GAS GATHERING, L.L.C.

 

MARKWEST GAS MARKETING, L.L.C.

 

MARKWEST MARKETING, L.L.C.

 

MARKWEST MOUNTAINEER PIPELINE COMPANY, L.L.C.

 

MARKWEST UTICA OPERATING COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

 

 

MATREX L.L.C.

 

 

 

By:

West Shore Processing Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MARKWEST MCALESTER, L.L.C.

 

 

 

By:

MarkWest Oklahoma Gas Company, L.L.C.,

 

 

its sole Member

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Member

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

 

 

MARKWEST RANGER PIPELINE COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Appalachia, L.L.C.,

 

 

its sole Member

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------